DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 07/12/2022 has been entered. Claims 26, 28, 31-40, and 42-53 are pending in this US patent application. Claim 47 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Claims 26, 28, 31-40, 42-46, and 48-53 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 07/12/2022 has been received and considered.
	
Withdrawn Objections
	The objections to claims 52-53 set forth in the previous Office action are withdrawn in light of the amendment of 07/12/2022, which corrected the informalities in claims 52-53.

Claim Interpretation
Multiple claims recite optional limitations, including the time limits for serum level maintenance recited in claims 31-32, the concentrations recited in claim 34, the subcutaneous administration of claim 36, the separate subcutaneous administration step of claim 37, and the portion of claim 38 that limits the optional subcutaneous administration of claim 37. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. See MPEP § 2111.04. As such, any prior art that reads on the required limitations of claims that recite optional limitations will be interpreted to read on the entirety of the claim, regardless of whether the prior art recites the optional limitation.
Claim 34 recites the method of claim 26, wherein administration of the dosage form achieves a particular pharmacokinetic profile or biological effect relative to a higher dosage form. This limitation represents the intended result of performing the method of claim 26. Similarly, claims 31-33 and 38 recite that various administration methods achieve particular serum levels of the KLK1 polypeptides. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04. As such, any prior art that reads on claim 26 will be interpreted to read on claim 34 as well, and any prior art that reads on the positively-recited steps of claims 31, 32, and 37 will be interpreted to read on the entireties of claims 31-33 and 38, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 28, 31-38, 42-46, and 48-53 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2013/0323222 filed by Charles et al., published 12/05/2013.

Charles teaches compositions comprising a triple-glycosylated KLK1 isoform and a double-glycosylated KLK1 isoform, in which the triple-glycosylated KLK1 polypeptide has N-linked glycans attached at asparagine residues 78, 84, and 141 and the double-glycosylated KLK1 polypeptide has N-linked glycans attached at asparagine residues 78 and 84 (see entire document, including page 1, paragraph 0006, page 3, paragraphs 0042-0043; page 6, paragraph 0068; the Examiner notes that SEQ ID NO.: 1-2 of Charles are identical to instant SEQ ID NOs.: 1-2 and have E145/A188 and Q145/V188, respectively). In a particular embodiment, the ratio of the two KLK1 polypeptides is about 50:50 (page 1, paragraph 0006; cf. claims 26, 34, 45, and 48-50; please see above under Claim Interpretation for the Examiner’s interpretation of claim 34). The KLK1 polypeptide is a human polypeptide (hKLK1) (page 1, paragraph 0007; cf. claim 46). The composition further includes a pharmaceutically acceptable diluent, adjuvant, or carrier and is substantially free of other glycoforms of KLK1 (page 1, paragraphs 0016-0017; cf. claims 51-52). The composition has endotoxin levels of less than about 1 EU/mg protein, host cell protein of less than about 100 ng/mg total protein, host cell DNA of less than about 10 pg/mg total protein, and/or is substantially free of aggregates (greater than about 95% appearing as a single peak by SEC HPLC) (page 1, paragraph 0018; cf. claim 53). The KLK1 composition may be administered by subcutaneous or intravenous injection (page 9, paragraph 0098; cf. claims 31-33 and 37-38; please see above under Claim Interpretation for the Examiner’s interpretation of the intended result limitations in claims 31-33 and the optional limitations in claims 37-38). The composition may be administered to a subject with brain ischemia (page 11, paragraph 0113; cf. claims 26 and 28). 
The KLK1 composition is administered in a dose of 0.02-5.0 mg/kg (page 11, paragraph 0117; cf. claims 26 and 42-44). The composition may be administered daily, several times a week, or weekly (page 11, paragraph 0118; cf. claims 35-36). The dosing of the glycoform mixtures will depend on various factors, including the disease to be treated and other medications that the patient is taking (page 10, paragraph 0106). Based on the results of the administration, the dosage amount may be increased or decreased (page 11, paragraph 0121).

However, Charles does not explicitly teach administering a mixture of KLK1 glycoforms in a 50:50 ratio to a patient with brain ischemia, the dosage amounts recited in instant claims 26 and 42-44, or the dosage regimen recited in instant claim 36.

While Charles does not explicitly teach subcutaneously or intravenously administering a mixture of a triple-glycosylated KLK1 glycoform and a double-glycosylated KLK1 glycoform in a 50:50 ratio to a patient with brain ischemia, it would have been obvious to one of ordinary skill in the art to do so because Charles suggests all of these elements. One of ordinary skill in the art would have a reasonable expectation that subcutaneously or intravenously administering the KLK1 glycoform mixture of Charles to a patient with brain ischemia would successfully result in the amelioration of at least one symptom of the ischemia.
Charles teaches dosage amounts that fall outside of the ranges recited in instant claims 26 and 42-44. In addition, while Charles teaches that administration can occur several times a week, Charles does not explicitly teach administration every three days as recited in instant claim 36. However, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal amounts of the KLK1 polypeptide mixture to administer to patients because the amount of a drug administered to a patient is an art-recognized, result-effective variable known to affect the degree to which the patient’s symptoms are treated, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect. Similarly, it would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal dosage regimens because the timing by which a drug is administered to a patient is an art-recognized, result-effective variable known to affect the degree to which the patient’s symptoms are treated, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.
Therefore, claims 26, 28, 31-38, 42-46, and 48-53 are rendered obvious by Charles and are rejected under 35 U.S.C. 103.

Claims 26, 28, 31-40, 42-46, and 48-53 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2013/0323222 filed by Charles et al., published 12/05/2013, in view of Kizer et al., Hypertension 45: 46-52 (2005).

	As discussed above, claims 26, 28, 31-38, 42-46, and 48-53 are rendered obvious by Charles. In addition, Charles teaches that the KLK1 compositions may be administered in combination with other drugs (page 10, paragraph 0110). However, Charles does not teach that the other drug is losartan as recited in instant claims 39-40.

	Kizer teaches that losartan significantly reduces the risk of recurrent stroke in patients (see entire document, including page 48, left column, paragraph 2; cf. claims 39-40).

	While Charles does not teach the additional administration of losartan to patients receiving the KLK1 glycoform mixture for the treatment of brain ischemia rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Charles teaches that the KLK1 compositions can be administered in combination with other drugs and because Kizer teaches that losartan significantly reduces the risk of stroke recurrence in patients. One of ordinary skill in the art would have a reasonable expectation that administering the losartan of Kizer to the patients receiving KLK1 glycoform mixtures for the treatment of stroke of Charles would successfully result in the prevention of stroke recurrence in the patients.
	Therefore, claims 26, 28, 31-40, 42-46, and 48-53 are rendered obvious by Charles in view of Kizer and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Charles. Applicant states that the concentration of KLK1 in Charles is higher than the instantly claimed range. Applicant states that the instant specification includes data that demonstrate that lower doses, such as a 3 µg/kg dose, unexpectedly result in improved pharmacokinetic profiles and clinical activity relative to even slightly higher doses. Applicant states that Charles does not provide a rationale for expecting lower dosages to achieve therapeutically optimal serum/plasma concentrations of KLK1 in a short time frame (remarks, pages 9-10). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as detailed in the remarks of 07/12/2022, Applicants’ data indicate that the highest dosage shown to exhibit the allegedly unexpected improvement in pharmacokinetic profile and clinical activity is 3 µg/kg. Applicant states that a 15 µg/kg dose does not result in the allegedly unexpected benefit. The Examiner notes that Applicants’ claims recite a KLK1 concentration range of 0.5-10.0 µg/kg. A concentration of 10.0 µg/kg is closer to the 15 µg/kg dose that Applicant states does not exhibit an unexpected benefit than it is to the 3 µg/kg dose that Applicant states does exhibit an unexpected benefit. Applicant has provided no rationale to explain why one of ordinary skill in the art would consider that the alleged unexpected benefit would occur at a dosage higher than 3 µg/kg, especially given that Applicant states that the lower dosages result in improved PK profiles and clinical activity “relative to even slightly higher dosages”. As such, even if, arguendo, Applicants’ results were unexpected, they would not be commensurate in scope with the claimed invention, which is required for an unexpected result to overcome a rejection under 35 U.S.C. 103. See MPEP § 716.02(d).

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/23/2022